Title: From James Madison to William Steuben Smith, 2 May 1810
From: Madison, James
To: Smith, William Steuben


James Madison, President of the United States of America.To William Steuben SmithGreeting
2 May 1810

Reposing special Trust and Confidence in your Integrity, Prudence and Ability I do appoint you the said William Steuben Smith Secretary of Legation of the United States of America at the Court  of His Imperial Majesty the Emperor of all the Russias; authorizing you hereby to do and perform all such matters and things as to the said place or  office doth appertain, or as may be duly given you in charge hereafter; and the said office to Hold and exercise during the pleasure of the President of the United States for the time being, and until the end of the next Session of the Senate of the United States and no longer.
In Testimony Whereof, I have caused the Seal of the United States to be hereunto affixed
Given under my hand at the City of Washington the second day of May, in the year of our Lord one thousand Eight hundred and ten.





(Signed)James MadisonBy the PresidentM. SmithSecretary of State